Title: From Thomas Jefferson to James Madison, 8 May 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to mr Madison
                            
                            Monticello May 8. 07.
                        
                        I return you Monroe’s letter of Mar. 5. as the explosion in the British ministry took place about the 15th. I
                            hope we shall be spared the additional embarrasment of his convention. I inclose you a letter of Michl. Jones for
                            circulation & to rest with the Atty Genl. it contains new instances of Burr’s enlistments. I recieved this from mr
                            Gallatin, so you can hand it to Genl. Dearborn direct.   I expect to leave this on the 13th. but there is a possible
                            occurrence which may prevent it till the 19th. which however is not probable. Accept affectionate salutations.
                    